                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


UNITED STATES                                        )
                                                     )
                                                     )       No. 19-CR-567
                                                     )
                                                     )       Hon. Judge Leinenweber
ROBERT KELLY, et. al.,                               )
                                                     )
                                                     )

                       DEFENDANT’S MOTION FOR THE IMMEDIATE
                       PRODUCTION OF ALL FAVORABLE EVIDENCE

       Defendant, Mr. Kelly, by and through his undersigned counsel, respectfully requests that

this Court enter an Order requiring the Government to immediately disclose and produce

any all previously undisclosed evidence or information known to the Government or in its

possession, custody, or control, the existence of which is known or by the exercise of reasonable

diligence may become known, that is favorable to Mr. Kelly and any of his co-Defendants, and is

material in any way to any of the issues relating to Defendant’s guilt or innocence, or which

bears upon the credibility of any Government witness who might testify at trial, and states as

follows:

       1. The information and documents referenced above specifically include, but are not

limited to the following:

       Any and all grants of immunity, favors, or promises of any kind, made to any witness in

connection with obtaining his or her testimony or assistance. This includes any plea agreement

entered into between the Government and the witness, as a result of which the witness is

testifying against any Defendant in this case, or on behalf of the Government at any other trial,

grand jury or other proceedings, or is otherwise furnishing information to the Government.
       Any assistance, financial or otherwise, provided by any attorney or agent of the

Government to any witness for any reason, including assistance with local or federal law

enforcement agencies, or any other agency of federal, state or local government.

       The criminal identification and history sheet of each potential Government witness.

       Any criminal charges pending against any potential Government witness which have not

been disposed of either by conviction or acquittal.

       Any criminal activity in which a potential Government witness has engaged which has

not resulted in prosecution or conviction.

       All mental, psychiatric, or drug abuse and dependency records of any individual who

may be called as witnesses as trial, including all documents that relate to any such individual’s

ability to be truthful, forthright and honest as a witness and to know, hear, see, tell and relate

facts which occur in their presence.

       All evidence of any payment or reimbursement provided to or for any witness or potential

witness.

       All e-mails, texts, messaging, and correspondence with any witness who might be called

to testify at trial, or with any such individual’s attorney, family members, associates, or

representatives.

       2. Defendant and his counsel believe this Motion regarding favorable evidence, in this

specificity, is necessitated - even if the Government has already generically indicated an intent

and obligation to produce the materials that are the subject of this Motion - in light of the on-

going nature of the Government’s investigation and in light of the Government’s proclivity to

produce these materials on the eve of trial.
       WHEREFORE, Defendant, Mr. Kelly, prays for the entry of an Order requiring the

Government to disclose immediately any previously undisclosed evidence or information known

to the Government, or in its possession, custody, or control, the existence of which is known or

by the exercise of reasonable diligence may become known, that is favorable in any respect to

the Defendant or his co-Defendants, and which is material in any way to the issues of

Defendant’s guilt or innocence, including but not limited to as described above, and for such

other and further relief as is appropriate under the circumstances.




                                      RESPECTFULLY SUBMITTED:

                                      By: s/ Michael I. Leonard
                                          Counsel for Defendant Kelly


LEONARDMEYER, LLP
Michael I. Leonard
120 N. LaSalle Street, 20th Floor
Chicago, Illinois 60602
(312)380-6659 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com



                                 CERTIFICATE OF SERVICE

       The undersigned states that on February 3, 2020, he caused the above to be served on all

counsel of record by way of ECF filing it.


                                      RESPECTFULLY SUBMITTED,

                                      By: s/Michael Leonard
                                          Counsel for Defendant Kelly
